




COMERICA INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”) between Comerica Incorporated (the “Company”)
and XXXXXX (the “Award Recipient”) is effective as of XXXXXX (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time, or any successor plan
thereto (the “Plan”). The Company will provide a copy of the Plan to the Award
Recipient upon request.


WITNESSETH:


1.    Award of Restricted Stock Units. Pursuant to the provisions of the Plan,
the Company hereby awards the Award Recipient, subject to the terms and
conditions of the Plan (incorporated herein by reference), and subject further
to the terms and conditions in this Agreement, XXXX restricted stock units
(“RSUs”) (the “Award”). Each RSU shall represent an unfunded, unsecured right
for the Award Recipient to receive one (1) share of the Company's common stock,
par value $5.00 per share (the “Common Stock”), as described in this Agreement.


2.     Ownership Rights. The Award Recipient has no voting or other ownership
rights in the Company arising from the award of RSUs under this Agreement.


3.     Dividend Equivalents. The Award Recipient shall be paid dividend
equivalents equal to the dividends the Award Recipient would have received if
the Award Recipient had been the owner of a number of shares of Common Stock
equal to the number of RSUs credited to the Award Recipient on such dividend
payment date, subject to reduction pursuant to paragraph 5 hereof (the “Dividend
Equivalent”). Dividend Equivalents with respect to outstanding RSUs shall be
paid in cash annually on the first regularly scheduled applicable payroll date
in March of each calendar year, corresponding to the amount of total dividends
paid by the Company for the four completed calendar quarters immediately
preceding such payment date, subject to the Award Recipient’s continued
employment through such payment date as set forth in paragraph 10 below, or as
otherwise provided in paragraphs 7 and 8 below. The Award Recipient shall
continue to be paid Dividend Equivalents until the Settlement Date (defined
below) (or, if applicable, the forfeiture of the corresponding Award).


4.    Vesting of Award. The unvested portion of the Award is subject to
forfeiture. Subject to the terms of the Plan and this Agreement, including
without limitation, achievement of the required Tier 1 Capital Ratio performance
goal as set forth in paragraph 5 below and fulfillment of the employment
requirements in paragraph 10 below, the Award will vest in accordance with the
following schedule (except in the case of the Award Recipient’s earlier
Separation from Service due to death or Disability or an earlier Change of
Control of the Company, as set forth in paragraph 7 below): 100% of the RSUs
covered by this Award shall vest on the third anniversary of XXXX (or if such
date is not a business day, the business day immediately following such date)
(the “Vesting Date”).


5.    Required Tier 1 Capital Ratio. As promptly as practicable following the
end of each of the calendar years 20XX, 20XX and 20XX, the Committee shall
determine in accordance with the terms of this Agreement whether the Company’s
Tier 1 Capital Ratio (as hereinafter described) at each of December 31, 20XX,
December 31, 20XX and December 31, 20XX, respectively, was greater than or equal
to the Tier 1 Capital Ratio threshold applicable to the Company as established
by the Federal Reserve for well-capitalized banks during each of the applicable
calendar years (the “Performance Requirement”). If the Performance Requirement
is achieved for any such year but (a) the Company suffered an operational loss
that reduced its Tier 1 Capital Ratio below the threshold applicable to the
Company as established by the Federal Reserve for well-capitalized banks during
such year, and (b) in order to increase its Tier 1 Capital Ratio to satisfy or
exceed the applicable Tier I Capital Ratio requirement, the Company issued
qualifying equity in the applicable calendar year (excluding for this purpose
the grant or exercise of awards under an employee or director equity or benefit
plan, shares issued upon the exercise of any TARP warrants, shares issued
pursuant to an acquisition of another entity or shares issued pursuant to a
stock split, stock dividend or similar event), then the Performance Requirement
will be deemed to have not been satisfied with respect to that year. If the
Committee determines that the Performance Requirement has not been satisfied for
an applicable calendar year, 15% of the total RSUs originally granted shall be
forfeited and returned to the Company for no consideration without further
action being required of the Company and Dividend Equivalents with respect to
such forfeited RSUs shall not be paid. For the avoidance of doubt, if the
Performance Requirement is not satisfied for all three of the calendar years
during the Performance Period, the number of awarded RSUs shall be reduced by
45% in total. For purposes of this Agreement, “Tier 1 Capital Ratio” means the
ratio of the Company’s Tier 1 Capital to total risk-weighted assets, expressed
as a percentage, and as reported by the Company in its quarterly Consolidated
Financial Statements for Bank Holding Companies (FR



--------------------------------------------------------------------------------




Y-9C) as filed with the Federal Reserve. “Tier 1 Capital” shall have the meaning
set forth in, and the procedures for calculating weighted risk assets shall be
as discussed in, 12 CFR Part 225, Appendix A, as amended from time to time. For
purposes of this Agreement, “Performance Period” means the period commencing on
January 1 of the applicable calendar year and ending December 31, 20XX.


6.    Settlement. Once vested, the Award will be settled as follows:


In General. Subject to the terms of the Plan, the Award will be settled in
Common Stock and the settlement of the vested portion of the Award shall occur
as soon as reasonably practicable following vesting of the Award (or if such
date is not a business day, the business day immediately following such date);
or, in the case of (i) the Award Recipient's Separation from Service due to
death or Disability or (ii) a Change of Control (as defined in clause A of
Exhibit A of the Plan), settlement of the Award shall occur as of such earlier
date set forth in paragraph 7 hereof (the “Settlement Date”). As soon as
reasonably practicable following the Settlement Date, the Company shall issue or
cause there to be transferred to the Award Recipient (or, in the case of the
Award Recipient's death, to the Award Recipient's designated beneficiary or
estate, as applicable or, in the case of the Award Recipient's Disability, to
the Award Recipient's guardian or legal representative, if applicable and if
permissible under applicable law) a number of whole shares of Common Stock equal
to the aggregate number of RSUs (rounded down to a whole number) granted to the
Award Recipient under this Agreement that are vested as of the Settlement Date
(the “Settlement Shares”). Notwithstanding the foregoing, if the Award
Recipient’s Separation from Service occurs due to Disability, any such
settlement of the Award by reason, of such Separation from Service shall be
delayed for six months from the date of the Award Recipient’s Separation from
Service if the Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the date of Separation from Service).


(a)
Termination of Rights. Upon the issuance or transfer of Settlement Shares in
settlement of the Award, the Award shall be settled in full and the Award
Recipient (or his or her designated beneficiary or estate, in the case of death)
shall have no further rights with respect to the Award.



(b)
Certificates or Book Entry. As of the Settlement Date, the Company shall, at the
discretion of the Committee or its designee, either issue one or more
certificates in the Award Recipient's name for such Settlement Shares or
evidence book-entry registration of the Settlement Shares in the Award
Recipient's name (or, in the case of death, to the Award Recipient's designated
beneficiary, if any). No fractional shares of Common Stock shall be issued in
settlement of the RSUs.



(c)
Conditions to Delivery. Notwithstanding any other provision of this Agreement,
the Company shall not be required to evidence book-entry registration or issue
or deliver any certificate or certificates representing Settlement Shares in the
event the Company reasonably anticipates that such registration, issuance or
delivery would violate Federal securities laws or other applicable law; provided
that the Company must evidence book-entry registration or issue or deliver said
certificate or certificates at the earliest date at which the Company reasonably
anticipates that such registration, issuance or delivery would not cause such
violation.



(d)
Legends. The Settlement Shares shall be subject to such stop transfer orders and
other restrictions as the Committee may deem reasonably advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Settlement Shares are listed, any
applicable Federal or state laws or the Company's Certificate of Incorporation
and Bylaws, and the Committee may cause a legend or legends to be put on or
otherwise apply to any certificates or book-entry position representing
Settlement Shares to make appropriate reference to such restrictions.



7.    Vesting and Settlement on Change of Control and Separation from Service
Due to Death and Disability. Notwithstanding anything in this Agreement to the
contrary:


(a)
Upon a Change of Control, all RSUs then held by the Award Recipient (following
reduction pursuant to paragraph 5 hereof with respect to calendar years
completed prior to the date of such Change of Control) shall immediately and
fully vest and become nonforfeitable, and such RSUs shall be settled as soon as
reasonably practicable following the date of such Change of Control; provided,
however, that, in the event that such Change of Control does not qualify as an
event described in Section 409A(a)(2)(A)(v) of the Code and the regulations
thereunder,




--------------------------------------------------------------------------------




the Award shall not be settled until the first Settlement Date that is also a
permissible payment event under Section 409A of the Code and the regulations
thereunder (but shall not be subject to the Performance Requirement of paragraph
5 hereof with respect to calendar years ending after the date of such Change of
Control or the vesting provisions of paragraph 10 hereof following such Change
of Control).


(b)
In the event of the Award Recipient's Separation from Service due to death or
Disability, all RSUs then held by the Award Recipient (following reduction
pursuant to paragraph 5 hereof with respect to calendar years completed prior to
such Separation from Service) shall immediately and fully vest and become
nonforfeitable effective as of the date of the Award Recipient’s Separation from
Service due to death or Disability, and such RSUs shall be settled as soon as
reasonably practicable following the date of such Award Recipient's Separation
from Service due to death or Disability (subject to the last sentence of
paragraph 6 and this paragraph 7(b)), as applicable. For the avoidance of doubt,
once an Award Recipient is eligible for Retirement (as set forth in paragraph
8), the Award Recipient shall not be eligible for acceleration of vesting under
this paragraph 7(b) due to his or her Disability, regardless of whether he or
she otherwise meets the requirements for Disability.



8.    Retirement. If the Award Recipient’s employment with the Company is
terminated due to Retirement prior to the Vesting Date, then the Award shall
continue to vest in accordance with paragraph 4 above, subject to reduction
pursuant to paragraph 5 hereof and compliance with the restrictive covenants set
forth in paragraph 11 below, and shall settle in accordance with paragraph 6
above. For the purposes of this Agreement, “Retirement” shall be defined as an
Award Recipient’s Separation from Service at or after age 65 or after attainment
of both age 55 and 10 years of service with the Company or its Affiliates.


9.    Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 4 of
the Plan if the Committee determines in good faith that the Award Recipient has
done any of the following: (i) committed a felony; (ii) committed fraud; (iii)
embezzled; (iv) disclosed confidential information or trade secrets; (v) was
terminated for Cause; (vi) engaged in any activity in competition with the
business of the Company or any Subsidiary or Affiliate of the Company; or (vii)
engaged in conduct that adversely affected the Company. The Delegate shall have
the power and authority to suspend the vesting of or the right to receive
Settlement Shares in respect of all or any portion of the Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of an Award shall remain in effect until the suspension shall be
presented to and acted on by the Committee at its next meeting. This paragraph 9
shall have no application for the two-year period following a Change of Control
of the Company.


10.    Employment Requirements. Except as provided in this Agreement, in order
to vest in and not forfeit the Award (following reduction pursuant to paragraph
5, as the case may be), the Award Recipient must remain employed by the Company
or one of its Affiliates until the Award (following reduction pursuant to
paragraph 5) has vested. If there is a Separation from Service for any reason
(other than due to death, Disability or Retirement) before a portion of the
Award has fully vested, the Award Recipient will forfeit any portion of the
Award that has not vested and corresponding Dividend Equivalents that have not
been paid as of the date of the Separation from Service unless the Committee
determines otherwise.


11. Non-Competition and Non-Solicitation. For the period beginning on the
Effective Date and ending on the second anniversary of the date of Termination
of Employment (the “Restricted Period”), the Award Recipient agrees that he or
she shall not, directly or indirectly, for his or her own account or in
conjunction with any other person or entity, whether as an employee,
shareholder, partner, investor, principal, agent, representative, proprietor,
consultant, or in any other capacity, do any of the following:


(a)
Enter into or engage in any business in competition with the businesses
conducted by the Company in the states of Michigan, California, Texas, Arizona
or Florida. For purposes of this paragraph 11(a), the Award Recipient shall be
“in competition with the Company” if (1) the Award Recipient accepts employment
or serves as an agent, employee, director or consultant to, a competitor of the
Company, or (2) the Award Recipient acquires or has an interest (direct or
indirect) in any firm, corporation, partnership or other entity engaged in a
business that is competitive with the Company. The mere ownership of less than
1% debt and/or equity interest in a competing entity whose stock is publicly
held shall not be considered as having a prohibited interest in a competitor,
and neither shall the mere ownership of less than 5% debt and/or equity interest
in a competing entity whose stock is not publicly held. For purposes of this
paragraph 11(a), any commercial bank, savings and loan association, securities
broker or dealer, or other business or financial institution that offers any
major service offered by the Company as of date of the Termination of
Employment, and which conducts business in Michigan, California, Texas, Arizona
or Florida, shall be deemed a competitor;




--------------------------------------------------------------------------------






(b)
Request or advise any individual or company that is a customer of the Company or
any of its Affiliates to withdraw, curtail, or cancel any such customer’s actual
or prospective business with the Company or any of its Affiliates;



(c)
Solicit, induce or attempt to induce any customers of the Company or any of its
Affiliates with whom the Award Recipient had professional contact or with
respect to whom he or she was privy to any information during the two year
period prior to the date of the Award Recipient’s Termination of Employment to
patronize any business that is competitive with the Company; and



(d)
Solicit or induce or attempt to solicit or induce any employee, agent or
consultant of the Company to terminate his or her employment, representation, or
other relationship with the Company.



During the Restricted Period, the Award Recipient may request an exception from
this provision. The request must be made in writing, describe the scope and
nature of the engagement, and directed to the Company’s Chief Legal Officer. Any
exception will be at the Company’s sole discretion.


12.    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer on the Award Recipient any right to continue in the employment of
the Company or its Affiliates for any given period or on any specified terms nor
in any way affect the Company's or its Affiliates' right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.


13.    Transferability. Unless otherwise determined by the Committee, the RSUs
subject to this Award (including, without limitation, Dividend Equivalents) may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Award Recipient otherwise than by will or by the laws of
intestacy, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary or Affiliate; provided, however, that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.


14.    Administration; Amendment. This Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Company, and
the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement.
All such interpretations and determinations shall be final and binding on all
persons, including the Company, the Award Recipient, his or her beneficiaries
and all other interested parties. Subject to the terms of the Plan, this
Agreement may be amended, in whole or in part, at any time by the Committee;
provided, however, that no amendment to this Agreement may adversely affect the
Award Recipient's rights under this Agreement without the Award Recipient's
consent except such an amendment made to cause the Award to comply with
applicable law, stock exchange rules or accounting rules.


15.    Binding Nature of Plan. The Award is subject to the Plan. The Award
Recipient agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. In the event any provisions hereof are inconsistent
with those of the Plan, the provisions of the Plan shall control, except to the
extent expressly modified herein pursuant to authority granted under the Plan.


16.    Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.


17.    Notices. Any notice to the Company under this Agreement shall be in
writing to the following address or facsimile number: Human Resources -
Executive Compensation, Comerica Incorporated, 1717 Main Street, MC 6515,
Dallas, TX 75201; Facsimile Number: 214-462-4430. The Company will address any
notice to the Award Recipient to his or her current address according to the
Company's personnel files. All written notices provided in accordance with this
paragraph shall be deemed to be given when (a) delivered to the appropriate
address(es) by hand or by a nationally recognized overnight courier service
(costs prepaid); (b) sent by facsimile to the appropriate facsimile number, with
confirmation by telephone of transmission receipt; or (c) received by the



--------------------------------------------------------------------------------




addressee, if sent by U.S. mail to the appropriate address or by Company
inter-office mail to the appropriate mail code. Either party may designate in
writing some other address or facsimile number for notice under this Agreement.


18.    Withholding. The Award Recipient authorizes the Company to withhold from
his or her compensation, including the RSUs granted hereunder and the Settlement
Shares issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with this Award. No later than the date as of which an
amount first becomes includible in the gross income of the Award Recipient for
Federal income tax purposes with respect to any Settlement Shares subject to
this Award, the Award Recipient shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Federal, state and
local income and employment taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Award Recipient
agrees that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Award Recipient. The Award Recipient
shall, to the extent permitted by law, have the right to satisfy the statutory
minimum tax withholding obligations in connection with the Award by authorizing
the Company to withhold from the Settlement Shares otherwise issuable to the
individual pursuant to the settlement of the Award, a number of shares having a
Fair Market Value, as of the Tax Withholding Date, which will satisfy the
statutory minimum amount of the withholding tax obligation. Further, unless
determined otherwise by the Committee, the Award Recipient may satisfy such
obligations under this paragraph 18 by any method authorized under Section 9 of
the Plan.


19.        Section 409A of the Code. To the extent that any Award is construed
to be non-qualified deferred compensation subject to Section 409A of the Code,
this Agreement and all of the terms and conditions of the Award shall be
operated, administered and construed so as to comply with the requirements of
Section 409A of the Code. This Agreement shall be subject to amendment, with or
without advance notice to the Award Recipient, and on a prospective or
retroactive basis, including, but not limited to, amendment in a manner that
adversely affects the rights of the Award Recipient, to the extent necessary to
effect compliance with Section 409A of the Code; provided, however, that the
Company shall have no liability whatsoever for or in respect of any decision to
take action to attempt to so comply with Section 409A of the Code, any omission
to take such action or for the failure of any such action taken by the Company
to so comply.


20.    Recoupment. Except as set forth in paragraph 9, RSUs granted pursuant to
this Agreement shall be subject to the terms of the recoupment (clawback) policy
adopted by the Company as in effect from time to time, as well as any
recoupment/forfeiture provisions required by law and applicable to the Company
or its subsidiaries, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act; provided, however, to the extent permitted
by applicable law, the Company’s recoupment (clawback) policy shall have no
application for the two-year period following a Change of Control of the
Company, but shall apply thereafter.


21.    Voluntary Participation. Participation in the Plan is voluntary. The
value of the Award is an extraordinary item of compensation outside the scope of
the Award Recipient’s employment contract, if any. As such, the Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.


22.    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.


23.    Successors. This Agreement shall be binding upon and inure to the benefit
of the successors of the respective parties.
24.    Applicable Law. The validity, construction and effect of this Agreement
and any rules and regulations relating to the Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by federal
law, and also, consistent with paragraph 19 above, in accordance with Section
409A of the Code and any interpretive authorities promulgated thereunder.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.


COMERICA INCORPORATED






By: __________________________
__________________________
__________________________
Name:    
XXXXXXX
Employee ID Number
Title:    
Employee
 
     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



            



